Citation Nr: 0703391	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  He died in September 2000, and the appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.  The appellant subsequently initiated and 
perfected an appeal of this determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death.  
If a veteran suffers an injury or aggravation of an injury as 
a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  

A claimant is required to show fault or negligence in medical 
treatment.  Specifically, the claimant must show additional 
disability or death which was caused by VA hospital care, 
medical or surgical treatment or examination; and that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
In the alternative, the claimant must show that the veteran 
suffered additional disability or death which was caused by 
VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the additional 
disability was an event which was not reasonably foreseeable.  
See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002).  A 
precedent VA General Counsel opinion held that, under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributed to the VA's failure to 
diagnose and/or treat a preexisting condition when the VA 
provides treatment or an examination.  See VAOPGCPREC 5-2001 
(Feb. 5, 2001).

In the present case, the veteran died on September [redacted], 2000 
at the age of 83.  His death certificate lists his immediate 
cause of death as cardiac arrest, due to or as a result of 
coronary artery disease.  VA records indicate that two days 
previously, he presented for treatment at the emergency room 
of a VA medical center.  An allergic reaction to medication 
was diagnosed, he was treated and given medication, and 
released.  The appellant contends VA's release of the 
veteran, and failure to hospitalize him, was negligent.  She 
asserts also that at the time of the VA emergency room 
treatment, the veteran was taken off of his high blood 
pressure medications and placed on steroids and Benadryl 
which caused his death.

The appellant's claim was presented to a VA cardiologist in 
May 2002 for an expert medical opinion.  However, his opinion 
appears to be internally inconsistent.  At one point the 
examiner finds "the treatment [the veteran] received in 
terms of medication appears appropriate as were the 
instructions given to the patient regarding follow-up."  
Nevertheless, the examiner concluded "the veteran's death is 
likely as not due to neglect" by the VA medical center.  
Additionally, no further explanation was given for this 
conclusion.  He stated further that as a cardiologist, he was 
not an expert in allergic reactions and would defer to the 
opinion of an allergist.  It also appears that he did not 
have the emergency room record as he stated that he would be 
happy to elaborate on his opinion if such report became 
available.  In light of these factors, another medical 
opinion is required.  

The Board notes that in April 2006, the RO apparently had 
contact with a VA Medical Center (VAMC) in an effort to 
obtain another medical opinion from an allergist.  The RO was 
informed that to provide the opinion, the VAMC needed 
emergency room records from Norton Audubon Hospital where the 
veteran was pronounced dead and the run reported from the EMS 
that responded to the call on the day of the veteran's death.  
Although the RO requested signed releases from the appellant 
in order to obtain such records, the appellant has failed to 
provide the requested releases.  Since this case must be 
returned for clarification of the opinion of record, the 
appellant should be afforded another opportunity to submit 
such releases.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to 
submit signed authorizations for the 
release of the veteran's medical records 
from Norton Audubon Hospital and the run 
reports from the EMS that responded on the 
day of the veteran's death in September 
2000.  The RO should then obtained such 
records and associate them with the 
evidence of record.

2.  The appellant's claim should be 
presented to a VA physician, preferably an 
allergist, if available for the purpose of 
rendering an expert medical opinion.  The 
claims file must be furnished to the 
physician for review in connection with 
the opinion.  After fully reviewing the 
veteran's claims file, including his 
medical history, the reviewer address the 
following questions:

(In addressing all questions, the examiner 
should state the medical probability of 
such a relationship in terms of less 
likely than not, at least as likely as 
not, or more likely than not.) 

a)  Based on a review of the claims file, 
was the veteran's death due to or the 
result of, or is otherwise related to, his 
allergic reaction (or treatment thereof) 
for which he sought VA emergency care two 
days prior to his death?  

b)  In affording the veteran emergency 
care two days prior to his death, did VA 
personnel display carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part in furnishing the medical 
treatment?  The reviewer should 
specifically address the appellant's 
contention that the veteran should have 
been hospitalized at the time he sought 
emergency room care.  

c)  Was the proximate cause of the 
veteran's death an event which was not 
reasonably foreseeable by VA medical care 
providers in providing the treatment in 
question based on what a reasonable health 
care provider would have seen? 

The examiner should provide a complete 
rationale for all conclusions reached.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO in light of any 
additional evidence obtained.  If the 
benefit sought is not granted, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


